Citation Nr: 0838312	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-33 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a left arm 
disorder. 

3.  Entitlement to service connection for prostatitis 
(claimed as urinary tract condition). 

4.  Entitlement to service connection for diabetes. 

5.  Entitlement to service connection for hypertension, 
including as secondary to diabetes. 

6.  Entitlement to service connection for an eye disorder, 
including as secondary to diabetes. 

7.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities. 

8.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities. 

9.  Entitlement to service connection for an umbilical 
hernia. 

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1977 to November 
1981.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 2005 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran testified in support of these claims at a hearing 
held before a Decision Review Officer at the RO in February 
2006 and, informally, during a conference held before a 
Decision Review Officer at the RO in October 2007.  A 
transcript of the hearing testimony and report of the 
informal conference are of record.  

The Board addresses the claim of entitlement to service 
connection for a left arm disorder in the REMAND section, 
below, and REMANDS that claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  Sleep apnea is related to the veteran's active service.

3.  Prostatitis is not related to the veteran's active 
service.  

4.  Diabetes is not related to the veteran's active service 
and did not manifest to a compensable degree within a year of 
his discharge from active service.  

5.  Hypertension is not related to the veteran's active 
service, did not manifest to a compensable degree within a 
year of his discharge from active service, and is not 
proximately due to or the result of a service-connected 
disability.  

6.  The veteran does not currently have a bilateral eye 
disorder.

7.  The veteran does not currently have peripheral neuropathy 
of the upper or lower extremities.

8.  The veteran does not currently have an umbilical hernia.  

9.  In a rating decision dated February 2002, the RO last 
denied the veteran entitlement to service connection for 
bilateral pes planus.  

10.  The RO notified the veteran of the February 2002 and of 
his appellate rights with regard to the decision, but the 
veteran did not appeal it to the Board.  

11.  The evidence received since February 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral pes planus and does not raise a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007). 

2.  Prostatitis (claimed as urinary tract condition) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 

3.  Diabetes was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007). 

4.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007). 

5.  An eye disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007). 

6.  Peripheral neuropathy, bilateral upper extremities, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007). 

7.  Peripheral neuropathy, bilateral lower extremities, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007). 

8.  An umbilical hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007). 

9.  The February 2002 rating decision, in which the RO last 
denied the veteran's claim of entitlement to service 
connection for bilateral pes planus, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

10.  New and material evidence has not been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice and assistance with 
regard to the claims being decided such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated January 2005, April 
2005 and October 2006, before initially deciding those claims 
in rating decisions dated May 2005 and January 2007.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice, considered in conjunction with 
the content of letters the RO sent to the veteran in November 
1999, March 2006 and December 2006, also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the claims being 
decided, informed the veteran of the evidence necessary to 
support those claims, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  As well, the RO identified the bases of the RO's last 
denial of his claim for service connection for pes planus.  
The RO also provided the veteran all necessary information on 
disability ratings and effective dates.  The RO identified 
the evidence it had received in support of the veteran's 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to send to VA all requested 
evidence.  

As well, the RO informed the veteran that it had received an 
incomplete copy of his service medical records, had thus 
attempted to obtain additional records from active service 
and subsequent service in the National Guard, had been 
unsuccessful, and wished the veteran to assist in 
reconstructing his service data by submitting alternative 
types of evidence to support his claims, including statements 
from service medical personnel and/or buddies, letters 
written during service, photographs taken during service, 
and/or records of treatment rendered soon after service.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to 
those claims, including service medical and personnel 
records, records from the veteran's service in the National 
Guard, and post-service VA and private treatment records.

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, after 
informing the veteran that some of his service medical 
records were unavailable despite multiple efforts to obtain a 
complete copy of his service file, the veteran did not 
identify any alternative medical or lay evidence for VA to 
assist the veteran in securing.  Therefore, VA was unable to 
satisfy its heightened duty to assist the veteran in 
obtaining evidence of his alleged in-service treatment.

The RO did not afford the veteran a VA examination in support 
of his claims.  However, as explained below, such an 
examination is not mandated in this case.  There is no 
evidence in the claims file confirming an in-service event, 
injury or disease to which an examiner could relate a current 
disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claim

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
sleep apnea, prostatitis (claimed as urinary tract 
condition), diabetes, hypertension, an eye disorder, 
peripheral neuropathy of the bilateral upper and lower 
extremities, and an umbilical hernia. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for diabetes and 
cardiovascular-renal disease, including hypertension, if the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these conditions became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Sleep Apnea

According to the veteran's written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in February 2006, the veteran's sleep apnea first 
manifested in service as snoring, a sore and inflamed throat 
and uvula, adenoid problems and fatigue secondary to poor 
sleep.  He asserts that, during the time he was serving on 
active duty, medical professionals were just starting to 
understand sleep apnea and not yet diagnosing the disability.

Post-service treatment records and a report of VA examination 
conducted in November 2005 confirm that the veteran currently 
has sleep apnea, characterized as severe.  The question thus 
becomes whether this disability is related to the veteran's 
active service, as alleged.  

As previously indicated, the veteran had active service from 
November 1977 to November 1981.  According to his available 
service medical records, during this time period, he was seen 
on multiple occasions for a sore throat and swollen, enlarged 
tonsils with exudates.  He did not report any sleeping 
difficulties and no examiner diagnosed sleep apnea.

Following discharge, however, he continued to complain of 
problems with his throat.  Eventually, based on testing, 
physicians diagnosed sleep apnea.  Three medical 
professionals have addressed the etiology of this disability.  
In October 2005, a VA registered nurse/nurse practitioner 
opined that the sleep apnea was at least as likely as not 
related to the veteran's service based on his reported in-
service history of snoring, enlarged tonsils, daytime 
sleepiness and decrease in energy level.   

In November 2005, a VA examiner found that it was as likely 
as not that the veteran had sleep apnea and narrow airways 
while in the service.  He based this finding on in-service 
evidence of enlarged tonsils.  He further found that there 
was no evidence that the veteran had significant sleep apnea 
in service as he never sought treatment for daytime fatigue 
and was never disciplined for falling asleep on duty or while 
driving.  

In May 2007, a private physician from a sleep disorder center 
wrote that, although he could not prove that the veteran had 
sleep apnea in service, the veteran's history was credible 
and strongly suggestive of that fact.  He based this opinion 
on the veteran's reported history of snoring "for as long as 
he can remember," and feeling tired, sleepy and fatigued in 
service.   

Considering these three favorable opinions in conjunction 
with service medical records showing enlarged tonsils, an 
early manifestation of sleep apnea, the Board finds that 
sleep apnea is related to the veteran's active service.  
Based on this finding, the Board concludes that sleep apnea 
was incurred in service.  The evidence in this case supports 
the veteran's claim; such claim must therefore be granted.  

2.  Prostatitis, Diabetes & Hypertension

According to the veteran's written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in February 2006, the veteran has been receiving 
regular treatment for a prostate disability since 1978.  
Allegedly, he saw a physician in service for this disability 
on three or four occasions and was diagnosed with a urinary 
tract infection.  He asserts that this disability initially 
manifested as urinary difficulty and now involves erectile 
dysfunction.  The veteran also asserts that his hypertension 
results from his diabetes, which is related to his active 
service.

Post-service treatment records confirm that the veteran 
currently has prostatitis, diabetes and hypertension.  The 
question thus becomes whether these disabilities are related 
to the veteran's active service, as alleged, or with regard 
to the diabetes and hypertension, whether they manifested to 
a compensable degree within a year of his discharge from 
service.  

The veteran's service medical records show that, from 
November 1977 to November 1981, the veteran did not receive 
treatment for a urinary tract infection or prostate, 
endocrine or cardiac complaints.  Moreover, no medical 
professional diagnosed prostatitis, diabetes or hypertension.  
In fact, on separation examination conducted in September 
1987, the veteran reported that he had not had dizziness, 
fainting spells, chest pain or pressure, palpitations or a 
pounding heart, heart trouble or a murmur, high or low blood 
pressure, or sugar in his urine.  An examiner noted blood 
pressure of 110/70 and normal clinical evaluations of the 
veteran's heart, anus and rectum, and endocrine system.  

Following discharge, more than two decades later, physicians 
diagnosed prostatitis, diabetes and hypertension, but did not 
relate any of these disabilities to the veteran's active 
service.  As noted above, to prevail in a claim for service 
connection on a direct or secondary basis, the veteran must 
submit competent evidence establishing that he has a current 
disability resulting from service or a service-connected 
disability.  In this case, the veteran's assertions represent 
the only evidence of record relating prostatitis, diabetes 
and hypertension to the veteran's active service.  The 
veteran's assertions in this regard are insufficient to 
establish the nexus element of a service connection claim as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition or provide an opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran's prostatitis, diabetes and hypertension are related 
to service or a service-connected disability, the Board 
concludes that such disabilities were not incurred in or 
aggravated by service.  With regard to the hypertension, the 
Board also concludes that such disability may not be presumed 
to have been so incurred.  The evidence with regard to each 
of these claims is not in relative equipoise, therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claims, they must be denied.

2.  Eye Disorder, Peripheral Neuropathy & Hernia

According to the veteran's written statements submitted 
during the course of this appeal, the veteran has an eye 
disorder that is related to his diabetes, problems with the 
nerves in his legs and arms, which initially manifested in 
service, and a hernia that has existed since service.  

The veteran's service medical records do not show that he 
sought treatment for any of these disabilities during active 
service.  Moreover, on separation examination conducted in 
September 1987, the veteran reported that he had not had any 
eye trouble, cramps in his legs, or hernias.  An examiner 
noted normal clinical evaluations of the veteran's eyes, 
upper and lower extremities and abdomen and viscera, 
including hernias.  

Since discharge, the veteran has sought treatment for 
multiple medical complaints, including tingling in his 
extremities.  As well, he has undergone eye evaluations as 
part of his diabetes treatment.  During treatment visits and 
evaluations, however, no medical professional has diagnosed 
any eye disorder or peripheral neuropathy of any extremity.  
In the 1980s, a physician diagnosed an umbilical hernia.  
However, since then, including after the veteran filed his 
claims in this case, no medical professional has diagnosed a 
hernia.  

Again, in this case, the veteran's assertions, which may not 
be considered competent, represent the only evidence of 
record diagnosing an eye disorder, peripheral neuropathy and 
a hernia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In the absence of competent evidence 
establishing that the veteran has these disabilities, the 
Board concludes that they were not incurred in or aggravated 
by service.  With regard to the eye disorder, the Board also 
concludes that such disability may not be presumed to have 
been so incurred.  The evidence with regard to each of these 
claims is not in relative equipoise, therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claims, they must be denied.

B.  Claim to Reopen

The RO previously denied the veteran's claim of entitlement 
to service connection for bilateral pes planus in rating 
decisions dated June 2000 and February 2002.  The RO last 
denied this claim on the basis that there was no evidence in 
the record establishing that this disability was incurred in 
or aggravated by the veteran's service.  In deciding the 
claim, the RO considered the veteran's service medical 
records, post-service private and VA treatment records, and 
written statements of the veteran, his son, and a 
friend/fellow veteran.  

The veteran notified the veteran of its decision and of his 
appellate rights with regard thereto, but the veteran did not 
appeal the decision to the Board.  The February 2002 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

The veteran attempted to reopen the previously denied claim 
of entitlement to service connection for bilateral pes planus 
by written statement received in September 2006.  A claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's February 2002 rating decision includes service 
medical and personnel records, records from the veteran's 
service in the National Guard, post-service VA and private 
treatment records, a report of a VA examination, the 
veteran's hearing testimony and written statements, and 
written statements of his representative.  

With the exception of some of the service medical records, 
which were already of record in February 2002, this evidence 
is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is not material, however, because, by 
itself or when considered with the evidence previously of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
bilateral pes planus and does not raise a reasonable 
possibility of substantiating that claim.  

Specifically, the records from the National Guard reflect 
that, in 1983, the veteran injured his left foot, resulting 
in a contusion.  They also reflect that, on National Guard 
enlistment examination conducted in September 1987, 
approximately six years after the veteran's discharge from 
active service, the veteran underwent an examination, during 
which an examiner noted mild, asymptomatic bilateral pes 
planus.  

The testimony and the report of VA examination make no 
mention of the veteran's pes planus and are thus not 
pertinent to this particular claim.  The veteran's and his 
representative's written statements, on the other hand, 
reflect a belief that the pes planus was incurred in or 
aggravated by active service.  The treatment records reflect 
that the veteran continues to complain of, and receive 
treatment for, bilateral foot complaints, which medical 
professionals occasionally attribute to bilateral pes planus.  

This evidence does not include an opinion addressing the 
etiology of the veteran's pes planus let alone one that 
establishes that this condition was incurred in or aggravated 
by active service, to include any period of active duty for 
training.  The lack of such evidence formed the basis of the 
RO's previous denial of the veteran's claim for service 
connection for bilateral pes planus.

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  


ORDER

Service connection for sleep apnea is granted. 

Service connection for a left arm disorder is denied. 

Service connection for prostatitis (claimed as urinary tract 
condition) is denied. 

Service connection for diabetes is denied. 

Service connection for hypertension, including as secondary 
to diabetes, is denied. 

Service connection for an eye disorder, including as 
secondary to diabetes, is denied. 

Service connection for peripheral neuropathy, bilateral upper 
extremities, is denied. 

Service connection for peripheral neuropathy, bilateral lower 
extremities, is denied. 

Service connection for an umbilical hernia is denied. 

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral pes planus 
is denied.


REMAND

The veteran claims entitlement to service connection for a 
left arm disorder.  However, VA has not yet provided the 
veteran adequate assistance with regard to this claim.  Any 
decision to proceed in adjudicating it would therefore 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claim being remanded is 
necessary.  Service and post-service medical records 
establish that, during service and recently, the veteran 
received treatment for left arm complaints.  To date, 
however, VA has not obtained a medical opinion addressing 
whether any current left arm disorder is related to the 
documented in-service left arm complaints.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a left arm 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any left leg disorder 
shown to exist; 

b) opine whether such disorder is at 
least as likely as not related to 
the veteran's active service, 
including documented left leg 
complaints; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the remanded claim.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


